                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

SHAWN D. STILL                                                                     PLAINTIFF

       v.                             CIVIL NO. 3:17-cv-3038-MEF

NANCY A. BERRYHILL, Acting
Commissioner, Social Security Administration                                       DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Shawn Still, brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a decision of the Commissioner of Social Security (“Commissioner”). (ECF No. 1). On

October 3, 2018, Plaintiff filed a Motion to Dismiss conceding that substantial evidence supports

the Commissioner’s decision and requesting that his case be dismissed without prejudice. (ECF

No. 22). Accordingly, Plaintiff’s Motion to Dismiss is hereby granted, and the clerk is directed to

dismiss Plaintiff’s case without prejudice.

       DATED this the 5th day of October, 2018.

                                                Mark E. Ford
                                              /s/
                                              HONORABLE MARK E. FORD
                                              UNITED STATES MAGISTRATE JUDGE
